Hon. Rowe11 E. Cobb        oQiniOl3Ro. V-1306
District Attorney
52nd &dicial Dlatrict      Re:   Inclusion of a public
Comanche, Texas                  auction barn within the
                                 terms "public stockyard
                                 and shipping pen" wlth-
                                 in the contemplat$on of
                                 the Rules and Regulations
                                 of the Livestock Sanitary
Dear Sir:                        Commission.
          You have requested the opinion of this office
as follows:
          "Please advise If in your opinion a
     public auction barn where livestock of all
     kind IS sold weekly and a large number of
     people gather weekly fOP the purpose of buy-
     ing and selling livestock of all kinds, Is
     a public stockyard and Shipping pen as con-
     templated by the Rules and Regulations of
     the L;vestock Sanitary Commission of Texas.
     . * 9
           The regulation of the Livestock Sanitary Com-
mission to which you refer is found in the Qubllcation
by the Commlsslon entitled 'Rules and Regulations and
Sanitary Laws of the Livestock Sanitary Commlsslon of
Texas, 19,46, " at page 62, and being Dlvislon III, Chap-
ter XIII, Se,ctionI, which reads as follows:
          "All public stoc.kyardsand shipping
     pens of said yards in the State of TeXa6
     are considered Infected with Hog Cholera,
     and are hereby quarantined Tar said Infec-
     tion.”

          Specifically, you Inquire whether a public auc-
tion barn insa "public stockyard" within the foregoing
rule, and, if so, is it quarantined within the contem-
plation of the rule.
 Hon. Howell E. Cobb, page 2   (v-1306)


           The authority of the Commission to promulgate
 the rule in question is found in Article 1525b, V.P.C.

           Upon Inquiry, we have been advised by the
 Director for the Livestock Sanitary Commission that
 the only "public stockyards" in Texas are the Fort
 Worth Stockyards, the Port City Stockyards in Houston,
 the Union Stockyards in San Antonio, and the Texar-
 kana Stockyards, and that the Commission has never at-
 tempted to apply the rule in question as to any other
 types of stockyards or sales barns.
            The term is evidently used in the rule as
 deSCPiptive  of those establishments subject to regu-
 lation by the "Packer's and Stockyards Act of 1921"
 as amended (9 U.S.C.A., Sec. 181, et seq.) whereby
 the United States Secretary of Agriculture designates
 what stockyards are subject to regulation. Such "pub-
 lic stockyards" are comparable in many respects to a
 "common carrier" or "public utility" in that they are
 charged with special duties to the public in the fur-
 nishing of their facilities. They are intimately con-
 nected with common carrier transportation and usually
 maintain trackage and other shipping facilities. They
 are, In other words, of that class of businesses which
 have been legislatively determined to be affected with
 a public interest and which have been subjected to spe-
 cial legislation regulating their powers and duties.
 See Delaware, L. & W.R. Co. v. Central Stock-Yard &
 Transit Co., 43 R.J.E. 71, 10 A. 490~(1887) consid-
 sering the duties imposed on a stockyard corporation
 organized and operating under a statute granting spe-
~,~cialpowers to such concerns.
            We find no Texas statutes which attempt to
 classify "auction barns" or similar facilities general-
 ly as "public stockyards" or to regulate them as such.
 The fact that federal regulation has not been imposed
 thereon indicates that they do not fall within such
 classification under federal statutes. The Livestock
 Sanitary Commission, under the facts stated above, has
 interpreted its rule as not including "auction barns"
 within the term "public stockyards." The Commission
 has authority to interpret the rules which it is au-
 thorized to promulgate in the first Instance. West
                                                 ---
 Texas Compress & Warehouse Co. v. Panhandle & S. F.
           l5~S.W.2d 558 (Comm. App. 1929). Fole
 R-i,       55 S.W.2d 805 (Comm. App. 1932~;X&iii%ur.
7..   .
          Hon. Howell E. Cobb, page 3   (v-1306)


          392, Public Administrative Law, Sec. 77. The interpre-
          tation of Its own rule by the administrative body to
          which rulemaking power has been delegated becomes a
          part of the rule. In view of the construction placed
          upon the terms by the Commission, as indicated, we con-
          clude that the term "public stockyard" refers to only
          such"stoc      ' as have been classified as "public
                   'azdfsregulated as such. Unless such "auc-
          stockyards
          tion barns" are so classified and designated, we con-
          clude that they are not "public stockyards" within the
          meaning of the rule.

                                SUMMARY

                    A public auction barn is not a "public
               stockyard" as that term is used in certain
               quarantine regulations of the Livestock Sani-
               tary Commission. The only "public stockyards"
               in Texas are those designated as such by the
               Livestock Sanitary Commission.~

                                          Yours very truly,
                                            PRICE DANIEL
          APPROVED:                       Attpr\neyGexral     n   ,.


          Jesse P. Luton, Jr.                      5aniel
          Reviewing Assistant

          Charles D. Mathews
          First Assistant

          NMc/DJC:jmc